Citation Nr: 0608087	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as the result of asbestos exposure. 

2.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents, claimed as the result of 
asbestos exposure, and including as secondary to service-
connected lung disease.

3.  Entitlement to service connection for a brain tumor, 
claimed as the result of asbestos exposure, and including as 
secondary to service-connected lung disease.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) (claimed as the result 
of asbestos exposure), and if so, whether service connection 
is warranted.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from November 2001 and 
February 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

Also, in a May 2005 statement, and as reiterated at an August 
2005 Travel Board Hearing, the veteran claimed service 
connection for cardiomegaly, as the result of asbestos 
exposure, and including as secondary to service-connected 
lung disease.  As this issue has not yet been adjudicated and 
properly appealed, however, the Board does not have 
jurisdiction over it, and therefore refers the matter back to 
the RO for appropriate action.  See 38 C.F.R. §§ 20.200-
20.202 (2005).  


REMAND

The Board first observes that for the veteran's claims for 
service connection for lung disease, cerebrovascular accident 
residuals, and a brain tumor, the RO has not provided 
sufficient notice and assistance under the Veterans Claims 
and Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
not specifically asked the veteran to provide any additional 
evidence in his possession that pertains to these claims, in 
accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2005).  As well, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  During the adjudication below, the Board 
observes that the RO provided the veteran with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for his claimed disorders.  As this case must 
be remanded for complete VCAA notice as indicated above, the 
RO should therefore also ensure that any supplemental VCAA 
notice is in compliance with the guidance set forth in 
Dingess/Hartman.  

The veteran avers that he had in-service exposure to asbestos 
while working in the military occupation specialty (MOS) of 
mechanical-electrical helper, and that this exposure caused 
his current lung disease, which in turn caused him to have 
three cerebrovascular accidents and a brain tumor, as well as 
PTSD.  VA has a specific process for obtaining a 
determination as to likely in-service asbestos exposure in 
cases of Navy veterans, via coordination with the Naval Sea 
Systems Command.  In this case, however, the veteran served 
with the United States Air Force (Air Force).  While the 
record does reflect that the RO asked the National Personnel 
Records Center (NPRC) to send any records regarding asbestos 
exposure regarding the veteran, or records of any jobs 
performed by the veteran, the Board further observes that the 
NPRC was able to provide little pertinent information in 
response to that request.  Accordingly, the Board finds that 
the RO should undertake all necessary attempts to contact the 
appropriate individuals or offices within the Air Force to 
determine whether it collects or maintains any information 
that may be relevant to the veteran's likelihood of in-
service asbestos exposure, especially given his MOS, and then 
obtain any such available information for the record.  
38 C.F.R. § 3.159(c)(2) (2005).    

As well, review of the claims file reveals that in addition 
to his in-service work history, the veteran has a long post-
service history of participation in occupations that may have 
involved asbestos exposure.  In this case, however, no 
medical professional has had an opportunity to review the 
entire record and render an opinion as to whether the veteran 
in fact has any asbestos-related disorder, and if so, whether 
it is more likely related to either in-service or post-
service asbestos exposure.  As such, after all additional 
records are obtained in connection with this remand, the 
Board finds that the RO should provide the veteran with a VA 
examination in order to obtain a medical opinion as to the 
etiology of any currently diagnosed asbestos-related 
disorder.  38 C.F.R. § 3.159(c)(4) (2005).  

In addition, information of record confirms that the veteran 
is in receipt of benefits from the Social Security 
Administration (SSA), via a determination of disability 
effective in December 1998, on the date of his first 
cerebrovascular accident.  The record does not currently 
include the complete disability determination from the SSA 
administrative law judge in that matter, nor the medical 
records and other information used to decide the veteran's 
SSA benefits claim.  Accordingly, the SSA may have additional 
evidence that is pertinent to the pending appeal, and the RO 
is therefore obligated to attempt to obtain these records for 
the veteran.  38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge, 
and give that evidence the appropriate consideration and 
weight); Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final SSA decision be obtained, but also all records 
upon which that decision was based); Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).  
  
Finally, the Board must also remand the matter of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  After a prior 
final denial of this claim in June 2002, the veteran filed a 
request to reopen his claim in May 2004.  Then, in a 
September 2004 rating decision, the RO again denied the 
claim.  Upon review of a subsequent May 2005 filing from the 
veteran, however, the Board finds that the veteran adequately 
expressed his disagreement with the September 2004 rating 
decision, so as to constitute an appropriate and timely filed 
notice of disagreement (NOD) as to that unfavorable 
determination.  See 38 C.F.R. §§ 20.201, 20.301(a) (2005).  
It does not appear, however, that the RO issued a statement 
of the case (SOC) to the veteran on this matter prior to 
transferring his appeal to the Board for review.  Therefore, 
a remand is now required pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999) (where a claimant files an NOD and the 
RO has not issued an SOC, the matter must be remanded to the 
RO), in order to appropriately address the veteran's PTSD 
claim.  The Board notes that, following his receipt of this 
SOC, the veteran or his representative must submit a timely 
substantive appeal in order for the Board to have complete 
jurisdiction over the claim.  See 38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. §§ 20.202, 20.300 to 20.306 (2005).  Absent an NOD, 
an SOC, and a substantive appeal of record, the Board does 
not have such jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that specifically requests that 
the veteran provide VA with any 
additional information or evidence in his 
possession that pertains to his claims 
for service connection for a lung 
disease, the residuals of multiple 
cerebrovascular accidents, and a brain 
tumor, claimed as the result of asbestos 
exposure.  This notice letter must also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for these claims per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the appropriate 
individuals or offices within the Air 
Force to determine whether it collects or 
maintains any information that may be 
relevant to the veteran's likelihood of 
in-service asbestos exposure, especially 
given his MOS of mechanical-electrical 
helper, and then obtain any such 
available information for the record.

3.  The RO should contact the SSA in 
order to obtain  records pertinent to the 
veteran's award of disability benefits, 
especially in connection with 
cerebrovascular accidents as beginning in 
December 1998.  The RO should request a 
copy of all of the veteran's disability 
determination records, as well as the 
medical records relied upon for such 
determinations.

4.  After the development requested in 
paragraphs one through three is complete, 
the RO should schedule the veteran for a 
VA respiratory disorders examination.  
The RO must forward the claims file for 
review in conjunction with such 
examination, and the examiner must 
acknowledge review of the claims file in 
the final examination report.  After 
claims file review, with consideration of 
the veteran's in-service and post-service 
occupational history, the examiner should 
answer the following questions:  


a.  Is it at least as likely as not 
(i.e., a 50 percent likelihood or more) 
that the veteran has a currently 
diagnosed asbestos-related respiratory 
disease?  If yes, then:

b.  Is it at least as likely as not that 
such asbestos-related respiratory disease 
is etiologically related to in-service 
asbestos exposure?  If yes, then: 

c.  Is it as least as likely as not that 
such asbestos-related respiratory disease 
either caused or contributed to the 
development of the veteran's 
cerebrovascular accidents?  

and

d.  Is there medical evidence of record 
to support a finding of the existence of 
either a current or past brain tumor?  If 
yes, then is it at least as likely as not 
that the veteran's asbestos-related 
respiratory disease either caused or 
contributed to the development of this 
tumor?

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

5.  After reviewing any additional 
evidence associated with the claims file 
after the development above is complete, 
the RO should provide the veteran and his 
representative with an SOC on the issue 
of whether new and material evidence has 
been received to reopen the claim for 
service connection for PTSD, and if so, 
whether entitlement to service connection 
is warranted.   In this SOC, the RO 
should also advise the veteran of the 
laws and regulations pertinent to the 
claim, and apprise him of his appellate 
rights and responsibilities regarding the 
perfection of an appeal in this matter.  
If the veteran thereafter perfects a 
substantive appeal on the PTSD issue, the 
RO should arrange to return the claims 
file to the Board in accordance with 
current appellate procedures.

6.  After the RO completes all 
development requested above with regard 
to the veteran's claims for service 
connection for a lung disease, the 
residuals of multiple cerebrovascular 
accidents, and a brain tumor, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
all of the benefits sought on appeal, 
then it should furnish the veteran and 
his representative with a supplemental 
statement of the case and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 


U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

